PER CURIAM.
Appellant, the State of Florida, appealed a downward departure from the Sentencing Guidelines for which no reasons were enunciated by the court.
The appellee herein, through counsel, has filed a “Notice of Confession of Error” which is supported by the record.
Accordingly, the sentence imposed in this cause is hereby vacated with this cause being remanded for the trial court to either enter written reasons for the downward departure or to resentence the defendant within the Guidelines.
REVERSED AND REMANDED.